Exhibit 99.2 January 2011 NASDAQ: APPY 2 NASDAQ: APPY Safe Harbor Statement Certain statements made in this presentation include historical information and forward looking actions that AspenBio Pharma anticipates based on certain assumptions. These statements are indicated by words such as “expect”, “anticipate”, “should” and similar words are indicating uncertainty in facts, figures and outcomes.While AspenBio Pharma believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such statements will prove to be correct. The risks associated with the company are detailed in the Company’s Annual Report, as amended on Form 10-K for the year ended December 31, 2009 and other reports filed by the Company with the Securities and Exchange Commission. This presentation is copyright 2011 AspenBio Pharma, Inc.,All Rights Reserved 3 NASDAQ: APPY Opportunity Summary »First mover opportunity in Appendicitis »Product provides significant potential for AspenBio as an independent company or combination with strong partner »First product nearing completion and in preliminary field testing »Highly experienced management team in place »Product development, commercialization, science and business development expertise »Animal Health business »Proprietary livestock reproduction drug pipeline »Multiple potential markets ( primary - cattle, swine and horses ) »Cattle products out licensed to Big Pharma 4 NASDAQ: APPY Appendicitis Test Platform • First dedicated blood-based test • Results within normal hospital lab turnaround • IP protected • Dedicated instrument and consumables Recombinant Protein Drug platform • Enhance reproductive efficiency in animals of economic importance • IP Protected AspenBio Pharma is focused on the development & commercialization of innovative products that address unmet diagnostic and therapeutic needs. What We Do… Human Diagnostics (IVD) & Animal Reproductive Health 5 NASDAQ: APPY Abdominal Pain Significant Issue in Emergency Department #1 reason for ED visits 7.8 M or 6.8% of ED visits are abdominal pain related CDC Data 2006 6 NASDAQ: APPY »More than 320,000 appendectomies in U.S. annually* »Effects 9% men and 7% women in their lifetime** »Late teens are peak age group** »Gynecological issues confound diagnosis in women** *Source: CDC 2006 data, **Am Journal ofEpidemiology, Addis et al John Hopkins Vol 132 no 5 7 NASDAQ: APPY Appendicitis has greatest risk of occurring in children and young adults 8 NASDAQ: APPY Appendicitis Workflow in the ED History and Physical Exam Lab Tests CT with Contrast Interpretation by Radiologist Surgical Consultation Average length of stay for patients with appendicitis is over 5 hours compared to 3.5 hours for all ED visits Diagnosing Appendicitis Consumes Significant Hospital Resources 9 NASDAQ: APPY FDA Initiative to Reduce Unnecessary Radiation Imaging Exposure »“ The National Council on Radiation Protection estimates 67 million CT procedures in 2006.” »“The adult exposure dose from a CT exam of the abdomen…is equivalent to roughly 400 chest x- rays.” »“While CT scans represent ~26% of imaging procedures…they contribute 89% of total yearly exposure to radiation from medical imaging.” »Studies “estimate that ~29,000 cancers could be related to CT scans performed in US in 2007” Clinicians & hospital administrators will be under increased pressure to reduce CT scans! 10 NASDAQ: APPY Increased CT Scanning Has Improved Negative Appendectomy Rate Outcomes; However…. Source:American Journal of Emergency Medicine (2008) 26, 39-44 Sources: *N Engl J Med 2007; 357:2277-84 **Company estimates »Up to 2% of all U.S. cancers will be caused by CT* »Cost for abdominal
